DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 16977728 filed on September 02nd, 2020 in which claims 1-15 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Drawings
4.	The examiner contends that the drawings submitted on 09/02/2020 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kawajiri et al. (US Pub. Nº 2017/0197442), in view of Kikuta (JP 2016-204123).

8.	Regarding independent claim 1: Kawajiri et al. disclosed apparatus for transporting a substrate through a printing device ([0057], lines 2-3; also see Fig. 1, reference 1), the apparatus comprising: 
 	a shaft (Fig. 1, reference 12) to carry the substrate ([0058], line 1; also see Fig. 1, reference 2); 
 	5a motor to rotatably drive the shaft ([0058], line 3; also see Fig. 1, reference 14); 
 	a motor driver to provide a control signal to the motor to drive the shaft ([0018], lines 3-8); 
 	a transport arrangement to draw the substrate from the shaft ([0060], lines 2-4; also see Fig. 1, reference 21); and 
 	a controller to cause the motor driver to drive the shaft at a predetermined rotational speed, to cause the transport arrangement to apply tension to the substrate ([0025], lines 1-6 and [0023], lines 5-8). 
 	Kawajiri et al. are silent about the controller 10to detect a winding direction of the substrate on the shaft based on the control signal.
 	Kikuta disclosed an apparatus (Fig. 1, reference 100) for transporting a substrate (Fig. 1, reference 1) supported by a shaft (Fig. 1, reference 19), comprising a transport arrangement to draw the substrate (Fig. 1, reference 6) and a controller configured to control the transport of the substrate, wherein the controller detects a winding direction of the substrate on the shaft based on the control signal ([0115], lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kikuta with those of Kawajiri et al. by detecting the winding direction of the substrate in order to more efficiently adjust the tension on the substrate.

9.	Regarding claim 2: The combination of Kawajiri et al. and Kikuta disclosed the apparatus of claim 1, wherein the predetermined rotational speed is stationary, such that the controller is to cause the motor driver to drive the shaft to 15remain stationary (Kawajiri et al. [0075], lines 4-5).

10.	Regarding claim 3: The combination of Kawajiri et al. and Kikuta disclosed the apparatus of claim 2, wherein the controller is to detect the winding direction of the substrate on the shaft based on the sign of the control signal (Kikuta [0107], lines 1-10; 90° phase shift as a positive phase and 270° phase shift as a positive phase).

11.	Regarding claim 4: The combination of Kawajiri et al. and Kikuta disclosed the apparatus of claim 1, wherein the controller is to detect the winding direction of the substrate on the shaft when a property of the control signal is beyond a threshold ([0107], lines 1-10; the winding direction is detected when the phase shift is more than 90°).

12.	Regarding claim 5: The combination of Kawajiri et al. and Kikuta disclosed the apparatus of claim 4, wherein the controller is to detect the winding direction of the substrate on the shaft when a duty cycle of the control signal is above a threshold (Kikuta [0107], lines 1-10; also see Fig. 22. The duty cycle of the “ON” state of the sensor 18b and the duty cycle of the “ON” state of the sensor 18c change based on whether the phase shift between the two signals is 90° or 270°).

13.	Regarding claim 6: The combination of Kawajiri et al. and Kikuta disclosed the apparatus of claim 1, wherein the controller is to cause the motor to drive the shaft to feed the substrate to the transport arrangement based on the winding direction (Kikuta [0115], lines 1-7 and [0021], lines 1-3).

14.	Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawajiri et al. (US Pub. Nº 2017/0197442), in view of Kikuta (JP 2016-204123).

15.	Regarding independent claim 7: Kawajiri et al. disclosed a method of transporting ([0002], lines 1-2) a roll of print media ([0058], line 1; also see Fig. 1, reference 2), the method 30comprising: 
 	issuing, by a controller, a control signal to control a motor coupled to the roll of print media to rotate at a predetermined rate ([0025], lines 1-6 and [0023], lines 5-8); 
 	pulling a portion of the print media from the roll ([0060], lines 2-4; also see Fig. 1, reference 21).
 	Kawajiri et al. are silent about determining, from the control signal, a winding direction of the print media on the roll of print media.
 	Kikuta in an apparatus (Fig. 1, reference 100) for transporting a substrate (Fig. 1, reference 1) supported by a shaft (Fig. 1, reference 19), a transport arrangement to draw the substrate (Fig. 1, reference 6) and a controller configured to control the transport of the substrate, wherein the controller determines, from a control signal, a winding direction of the print media on the roll of print media ([0115], lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kikuta with those of Kawajiri et al. by detecting the winding direction of the substrate in order to more efficiently adjust the tension on the substrate.

16.	Regarding claim 8: The combination of Kawajiri et al. and Kikuta disclosed the method of claim 7, wherein the predetermined rate is zero (Kawajiri et al. [0075], lines 4-5).

17.	Regarding claim 9: The combination of Kawajiri et al. and Kikuta disclosed the method of claim 8, wherein determining the winding direction comprises determining the winding direction from a sign of the control signal (Kikuta [0107], lines 1-10; 90° phase shift as a positive phase and 270° phase shift as a positive phase).

18.	Regarding claim 10: The combination of Kawajiri et al. and Kikuta disclosed the method of claim 7, wherein determining the winding direction comprises 10determining the winding direction when a duty cycle of the control signal is above a threshold (Kikuta [0107], lines 1-10; also see Fig. 22. The duty cycle of the “ON” state of the sensor 18b and the duty cycle of the “ON” state of the sensor 18c change based on whether the phase shift between the two signals is 90° or 270°).

19.	Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawajiri et al. (US Pub. Nº 2017/0197442), in view of Kikuta (JP 2016-204123).

20.	Regarding independent claim 11: Kawajiri et al. disclosed a conveyance apparatus for a printing apparatus ([0057], lines 2-3; also see Fig. 1, reference 1), the conveyance apparatus comprising: 
 	15a rotatable support (Fig. 1, reference 12) for a roll of print media ([0058], line 1; also see Fig. 1, reference 2); 
 	a device to generate a signal for controlling the support to a predetermined rotational speed ([0025], lines 1-6 and [0023], lines 5-8); and 
 	an output roller drivable to draw print media from the support ([0060], lines 2-4; also see Fig. 1, reference 21). 
 	Kawajiri et al. are silent about a determining device to determine the orientation of the roll of print media from 20the signal.
 	Kikuta disclosed an apparatus (Fig. 1, reference 100) for transporting a substrate (Fig. 1, reference 1) supported by a shaft (Fig. 1, reference 19), comprising a transport arrangement to draw the substrate (Fig. 1, reference 6) and a controller configured to control the transport of the substrate, wherein the controller detects a winding direction of the substrate on the shaft based on the control signal ([0115], lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kikuta with those of Kawajiri et al. by detecting the winding direction of the substrate in order to more efficiently adjust the tension on the substrate.

21.	Regarding claim 12: The combination of Kawajiri et al. and Kikuta disclosed the conveyance apparatus of claim 11, wherein the predetermined rotational speed is substantially zero (Kawajiri et al. [0075], lines 4-5).

22.	Regarding claim 13: The combination of Kawajiri et al. and Kikuta disclosed the conveyance apparatus of claim 12, wherein the determining device is to determine the orientation of the roll of print media from a sign of the signal (Kikuta [0107], lines 1-10; 90° phase shift as a positive phase and 270° phase shift as a positive phase).

23.	Regarding claim 14: The combination of Kawajiri et al. and Kikuta disclosed the conveyance apparatus of claim 11, wherein the signal is a pulse width modulated (PWM) signal (Kikuta [0115], lines 1-8; also see Fig. 22).

24.	Regarding claim 15: The combination of Kawajiri et al. and Kikuta disclosed the conveyance apparatus of claim 14, wherein the determining device is to determine the orientation of the roll of print media when a duty cycle of the signal is above a threshold (Kikuta [0107], lines 1-10; also see Fig. 22. The duty cycle of the “ON” state of the sensor 18b and the duty cycle of the “ON” state of the sensor 18c change based on whether the phase shift between the two signals is 90° or 270°).

Conclusion
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
26.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
27.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
28.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853